Citation Nr: 0633669	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-28 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to February 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for tinnitus.  


FINDINGS OF FACT

The veteran's tinnitus may not be disassociated from his in-
service noise exposure.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The appellant was not provided notice that a disability 
rating or an effective date would be assigned in the event of 
an award of any benefit sought.  Despite the inadequate 
notice provided to the appellant on these elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In light of the decision in this case 
to grant service connection for tinnitus, since the veteran 
will be provided the applicable law as to the assignment of 
the rating, as well as the effective date, if he expresses 
disagreement with the assignment by the RO rating action that 
effectuates this decision, no prejudice to the veteran will 
result from the Board's adjudication of this matter.  Id.

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

Neither the veteran's service medical records nor any SGO 
records are available.  In cases such as these, the VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The February 1955 separation examination makes no reference 
to tinnitus, but defective hearing was noted.  The discharge 
certificate discloses that the veteran was in a signal 
company and took a course for a radio operator.

During a VA audiology examination in October 2003, the 
veteran reported a history of noise exposure in service.  He 
referred to the firing range, weapons training and simulated 
air strikes.  It was also reported that he was a radio 
operator.  He denied any recreational or occupational noise 
exposure.  He further stated that he was unable to recall 
when his tinnitus started, but his best guess was in the 
1960's.  He specifically denied any recollection of tinnitus 
in service.  Following the examination, the examiner 
concluded that it was not likely that the veteran's tinnitus 
was related to service.  The audiologist noted that the 
veteran's claims folder was not available for review.

By rating action dated October 2003, the RO granted service 
connection for bilateral hearing loss, on the basis that a 
preexisting hearing loss was aggravated in service.  It was 
indicated that the veteran's noise exposure in service was 
considered in the determination.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In addition, the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the veteran 
prevails."  While acknowledging the opinion of the 
audiologist, which was presumably based upon the lack of 
tinnitus shown in service, in light of the fact that the 
veteran's service-connected hearing loss has been attributed 
to noise exposure in service, resolving the benefit of the 
doubt in the veteran's favor, the Board concludes that 
service connection is warranted for tinnitus.  




ORDER

Service connection for tinnitus is granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


